Citation Nr: 0837736	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-43 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for cervical disc disease effective July 22, 2002, and in 
excess of 20 percent effective April 14, 2008.  

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral disc disease effective July 22, 2002, and in 
excess of 20 percent effective April 14, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION




The veteran served on active duty from October 1971 to April 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted service connection for cervical disc disease 
and lumbar disc disease, evaluating both conditions at 10 
percent from July 22, 2002.  In February and September 2004, 
the RO denied increased ratings for these conditions.  In 
July 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder.  In October 
2007, the Board remanded the claims for additional 
evidentiary development.  In a May 2008 rating determination, 
the RO increased the 10 percent ratings in effect for the 
cervical disc disease and the lumbar disc disease spine to 20 
percent, effective from the date of VA examination on April 
14, 2008.  The appeal continues.  


FINDINGS OF FACT

1.  For the period from July 22, 2002, to April 14, 2008, 
cervical spine disability was manifested by overall slight 
limitation of motion with pain and degenerative arthritis.  

2.  For the period commencing on April 14, 2008, cervical 
spine disability has been manifested by increased limitation 
of flexion motion with pain.  

3.  For the period from July 22, 2002, to April 14, 2008, 
lumbar spine disability was manifested by overall slight 
limitation of motion with pain and mild intervertebral disc 
syndrome.  X-rays reflected arthritic and changes and 
degenerative disc disease at L3, L4, and L5 disc spaces.  

4.  For the period commencing on April 14, 2008, lumbar spine 
disability has been manifested by increased limitation of 
flexion motion with pain and incapacitating episodes (10 
times during the past 12 months and lasting 4 days each).  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for cervical disc disease effective July 22, 2002, and in 
excess of 20 percent effective April 14, 2004, are not met.  
38 U.S.C.A. § 1155 (West 2002 and Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Codes (DCs) 5003, 5290 (effective prior to 
September 26, 2003), 5243 (effective September 26, 2003) 
(2007).

2.  The criteria for an evaluation in excess of 10 percent 
for lumbar disc disease effective July 22, 2002, and in 
excess of 20 percent effective April 14, 2008, are not met.  
38 U.S.C.A. § 1155 (West 2002 and Supp. 2007); 38 C.F.R. § 
4.71a, DCs 5003, 5293 (effective prior to September 26, 
2003), 5243 (effective September 26, 2003) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in March 2003, January 2004, 
June 2006, and December 2007 specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post service medical 
treatment records, VA orthopedic examinations, and statements 
from the veteran and others and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in letters dated in 
June 2006 and July 2008.  



Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known to 
the US Court of Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126.

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

Specific Laws and Regulations

Since the veteran filed his claims for increase, the criteria 
for evaluating disabilities of the cervical and lumbar spine 
have changed.

The criteria for degenerative disc disease (DDD) under DC 
5293 (hereinafter the old criteria) were revised on September 
23, 2002, (hereinafter the interim criteria).  On September 
26, 2003, the interim criteria were revised, which included 
the renumbering of DC 5293 to DC 5243 (hereinafter the 
current criteria).

Under the old DC 5293, effective prior to September 23, 2002, 
postoperative, cured intervertebral disc syndrome warrants a 
zero disability rating, mild intervertebral disc syndrome 
warrants a 10 percent disability rating, moderate with 
recurring attacks warrants a 20 percent disability rating, 
severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. § 
4.71a, DC 5293 (2002).

Under interim DC 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  38 C.F.R. § 
4.71a, DC 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293 
(2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2007).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion (ROM) of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  38 
C.F.R. § 4.71a, DC 5243 (2007).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002, 2003, and 2007).  
Functional impairment may be due to less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See id.; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of function due to pain on use, including during flare-ups.

Pursuant to DC 5290, under the old code, slight limitation of 
motion of the cervical spine warrants a 10 percent rating; 
moderate limitation of motion of the cervical spine warrants 
a 20 percent rating; severe limitation of motion of the 
cervical spine warrants a 30 percent rating.  See 38 C.F.R. § 
4.71a, DC 5290 (2003) (effective prior to September 26, 
2003).

Under old DC 5292, slight limitation of motion of the lumbar 
spine warrants a 10 percent disability rating, moderate 
limitation of motion of the lumbar spine warrants a 20 
percent disability rating, and severe limitation of motion of 
the lumbar spine warrants a 40 percent disability rating.  
See 38 C.F.R. § 4.71a, DC 5292 (2003) (effective prior to 
September 26, 2003).

Under old DC 5295, a noncompensable rating for lumbosacral 
strain with slight subjective symptoms only.  For a 10 
percent rating, there must be lumbosacral strain with 
characteristic pain on motion.  Lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, warrants a 20 
percent rating.  When lumbosacral strain is severe with 
listing of the whole spine to opposite side, positive 
Goldthwaite's' sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent rating is warranted.  See 38 C.F.R. § 
4.71a, DC 5295 (2003) (effective prior to September 26, 
2003). 

Under the current criteria, effective from September 2003, 
DCs 5290, 5292, and 5295 were renumbered and rated by analogy 
to DCs 5237, 5242, and 5243.  The criteria are the same for 
either limitation of motion, DC 5242, or cervical and/or 
lumbosacral strain, DC 5237, under the General Rating 
Formula.

Under the General Rating Formula, the criterion for a 40 
percent rating, based on either limitation of motion, DC 
5242, or cervical/lumbosacral strain, DC 5237, is flexion of 
the lumbar spine to 30 degrees or less.  The criterion for a 
30 percent rating, based on either limitation of motion, is 
forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine.  The 
criterion for a 20 percent rating, based on either limitation 
of motion, is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The criterion for a 10 percent rating, 
based on either limitation of motion, is forward flexion of 
the thoracolumbar spine greater than 60 degrees, but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  DCs 5235-5243 (2007).  

Entitlement to an initial rating in excess of 10 percent for 
cervical disc disease effective July 22, 2002, to April 14, 
2008.

Several versions of the spine regulations were in effect 
during this period.  Under the "old" regulations, a higher 20 
percent rating is warranted if there was moderate limitation 
of motion of the cervical spine; if there was moderate 
intervertebral disc syndrome with recurring attacks; DCs 
5290, 5293.  And, as indicated above, the Board must also 
consider additional functional impairment due to factors such 
as pain, weakness, incoordination and fatigability.  38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  

The medical evidence during this period includes VA treatment 
records dated in 2002 and 2003 which reflect treatment for 
neck pain, beginning on July 22, 2002.  Upon VA examination 
in May 2003, ROM of the cervical spine was 20 degrees of 
forward flexion, 10 degrees extension, 40 degrees of right 
lateral flexion, and 20 degrees of left lateral flexion.  
Rotation was 45 degrees, bilaterally.  There were no sensory, 
motor, or neurological deficits.  Additional VA examination 3 
days later showed ROM of 30 degrees of forward flexion, 30 
degrees of extension, without pain.  X-rays showed minimal 
arthritic changes from C4 through C7 and disc changes at C6-
C7.  It was noted that there were no signs of a cervical 
radiculopathy to explain left hand complaints.  

Additional VA records reflect that in December 2003, the 
veteran had made good progress with physical training.  He 
had begun walking 30 to 60 minutes per day and doing home 
exercise.  The cervical spine showed normal forward flexion, 
30 degrees of lateral flexion, bilaterally, and bilateral 
rotation to 60 degrees.  Left upper extremity radicular pain 
continued to occur with left rotation.  

VA records show that the veteran's neck and back complaints 
continued in 2004 and 2005.  When examined by VA in August 
2005, the veteran complained of left-sided neck pain at the 
level of C6 which extended from the midline out laterally 
toward the prapexius muscle from the neck to the shoulder.  
He said pain radiated to his left shoulder as well as down 
between his shoulder blades.  He reported that this neck pain 
occurred approximately 3 times per week and lasted 
approximately half the day.  The examiner also noted that the 
veteran had a tremor of the right upper extremity for which 
he was currently being evaluated.  The veteran had an 
assistive device to help him put his socks on, and he was 
also unable to tie his shoes, but the examiner noted that it 
was unclear as to whether this was due to service-connected 
impairments.  

On exam, the veteran was noted to be markedly obese.  The 
neck was anteriorly flexed in the neutral position 
approximately 20 degrees.  Forward flexion was to 45 degrees.  
Backward extension was to 25 degrees with increased neck pain 
with cervical extension.  Lateral rotation to the right was 
75 degrees.  Lateral rotation to the left was 70 degrees.  
Lateral flexion to the right was to 45 degrees.  Lateral 
flexion to the left was to 30 degrees.  There was increase in 
neck pain with axial loading in the extended position as well 
as improvement and discomfort with manual traction.  There 
was no Spurling sign.  Muscle strength in the upper 
extremities was normal.  Sensation in the upper extremities 
was normal.  Reflexes in the upper extremities were normal.  
There was no scalene tenderness.  There was no additional 
motion lost, no pain, and no weakness, and no incoordination 
due to repeated ROM testing.  

In July 2007, the veteran provided testimony in support of 
his claim.  He attested to increased symptoms associated with 
his cervical spine disorder, to include tingling in the 
fingers and pain in the shoulder blades.  

Additional orthopedic examination was conducted by VA in 
April 2008.  At that time, the cervical sacrospinalis showed 
no spasm, atrophy, guarding, pain with motion, or weakness.  
There was tenderness on the left.  There had been 4 
incapacitating episodes for the cervical region during the 
past 12 month period lasting 3 days each.  ROM testing of the 
cervical spine showed forward flexion to 30 degrees, backward 
extension to 30 degrees, lateral flexion to 30 degrees, 
bilaterally, and rotation to 40 degrees, bilaterally.  X-ray 
showed stable, mild degenerative spondylosis.  

Also of record and pertinent to the claim for this time 
period were numerous statements attesting to the veteran's 
neck problems ever since his return from service.  The 
veteran was awarded Social Security Administration disability 
benefits due to DDD and osteoarthritis.  These benefits began 
in May 2002.  

The Board finds that the medial evidence for the period from 
July 22, 2002, to April 14, 2008, shows a cervical spine 
disability with slight limitation of motion and no 
significant functional limitation.  There was arthritis with 
complaints of radiculopathy but little evidence of 
intervertebral disc syndrome.  Moreover, it is not 
demonstrated that the veteran's inability to tie his shoes 
and put on his socks was due to his spine problems in 
contrast to his being markedly obese.  

Amendments to the criteria governing the evaluation of spine 
became effective while the veteran's appeal was pending.  38 
C.F.R. § 4.71a, DCs 5235-5243 (2007).  The Board will not 
consider these regulatory amendments prior to their effective 
dates in September 2002 and September 2003.  38 U.S.C.A. § 
5110(g) (West 2002 & Supp. 2007).  As noted earlier, the 
amended, or "new", regulations provide that a 20 percent 
rating is assigned for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined ROM of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 20 
percent rating for intervertebral disc syndrome requires 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  In addition, associated objective neurologic 
abnormalities can be evaluated separately.

In this case, a rating higher than 10 percent is not 
warranted under the amended regulations.  As indicated in the 
above summarization of the relevant medical findings, 
manifestations of the veteran's cervical spine disorder for 
the period in question simply do not meet the criteria for a 
20 percent rating under the new criteria.  Limitations in ROM 
are overall shown to be slight but with complaints of pain.  
No incapacitating episodes (prior to exam on April 14, 2008) 
are indicated.  In addition, the evidence fails to establish 
ankylosis, or demonstrate disability comparable to ankylosis.  
There is no evidence, and the veteran does not contend, that 
he required bed rest and treatment by a physician at any time 
prior to examination on April 14, 2008.  These findings rule 
out the possibility of a higher rating or the assignment of 
separate evaluations for neurologic abnormalities.

The evidence supports an evaluation of 10 percent, but no 
higher, for the cervical spine disability for the period from 
July 22, 2002, to April 14, 2008.  The preponderance of the 
evidence is against a higher initial rating.

Entitlement to an initial rating in excess of 20 percent for 
cervical disc disease from April 18, 2008.

It is also the Board's conclusion that the medical evidence 
for this period warrants the currently assigned 20 percent 
rating, but not a higher evaluation.  As indicated in the 
recitation of the medical records, it was as of VA 
examination on April 18, 2008, that the veteran exhibited 
increased severity as he exhibited limitation of flexion of 
the cervical spine to 30 degrees.  This warrants a 20 percent 
rating pursuant to "new" ROM regulations in DCs 5235 to 
5243.  It may also be argued that this degree of limitation 
of motion meets the "old" regulations for moderate 
limitation of ROM pursuant to DC 5290.  Thus, in the recent 
rating action in 2008, the RO assigned an increased rating of 
20 percent as of the date of the exam.  The Board agrees with 
that assessment.  However, the medical evidence does not 
warrant a rating in excess of 20 percent.  The veteran simply 
does not exhibit the manifestations required to meet the 
criteria for a higher rating, to include severe limitation of 
cervical spine motion or severe intervertebral disc syndrome 
with intermittent relief.  Moreover, incapacitating attacks 
(more than 2 weeks and less than 4 weeks) warranting a rating 
in excess of 10 percent are not shown.  

Entitlement to an initial rating in excess of 10 percent for 
lumbar disc disease effective July 22, 2002, to April 14, 
2008.

As above, in the discussion regarding the cervical spine, 
several versions of the spine regulations were in effect 
during this period.  As detailed earlier, under the "old" 
regulations, a higher 20 percent rating is warranted if there 
was moderate limitation of motion of the lumbar cervical 
spine; if there was moderate intervertebral disc syndrome 
with recurring attacks; DCs 5292, 5293.  Pursuant to DC 5295, 
a 20 percent rating is warranted if there was lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  And, 
as indicated above, the Board must also consider additional 
functional impairment due to factors such as pain, weakness, 
incoordination and fatigability.  38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, supra.  

The medical evidence during this period includes VA treatment 
records dated in 2002 and 2003 which reflect treatment for 
back pain, beginning on July 22, 2002.  ROM of the lumbar 
spine upon VA examination in May 2003 was 90 degrees of 
forward flexion, 10 degrees extension, 40 degrees of lateral 
flexion, and 35 degrees rotation with pain.  There were no 
sensory, motor, or neurological deficits.  X-ray showed disc 
disease from L-4 through S1.  Additional VA examination 3 
days later showed ROM of 90 degrees of forward flexion, 30 
degrees of extension, 35 degrees of extension, 35 degrees of 
lateral flexion, and 25 degrees of rotation with pain.  
Muscle spasms were not indicated.  Straight leg raising was 
negative, bilaterally.  

Additional VA records reflect that in December 2003, the 
veteran had made good progress with physical training.  He 
had begun walking 30 to 60 minutes per day and doing home 
exercise.  The lumbar spine showed forward flexion of 75 
percent of normal, backward extension to 75 percent of 
normal, left and right flexion 85 percent of normal, and left 
and right rotation to 50 percent of normal.  

VA records show that the veteran's neck and back complaints 
continued in 2004 and 2005.  When examined by VA in August 
2005, the veteran complained of increased back pain with 
movement.  When asked how his lumbar spine condition limited 
his ability to perform tasks necessary for everyday living, 
he was hard-pressed to give examples.  He had been issued a 
cane and assistive devices for putting on his socks.  He was 
unable to tie his shoes, although the examiner noted that it 
was unclear as to whether this was due to service-connected 
impairments.  

On exam, the veteran was markedly obese.  He had no 
tenderness and no spasm about the lumbar spine.  His posture 
in neutral was anteriorly flexed 20 degrees.  Forward flexion 
of the lumbar spine was to 70 degrees.  With repeated 
testing, an additional 20 degrees of forward flexion was 
lost.  Lateral rotation was to 25 degrees, bilaterally.  
Lateral flexion was 25 degrees, bilaterally.  There were no 
changes in motion due to pain, or weakness or incoordination, 
or with repeated motion.  There was normal strength in both 
lower extremities.  There was normal sensation in both lower 
extremities.  

In July 2007, the veteran provided testimony in support of 
his claim.  He attested to increased symptoms associated with 
his lumbar spine disorder.  

Additional orthopedic examination was conducted by VA in 
April 2008.  At that time, the lumbar sacrospinalis showed no 
spasm, atrophy, guarding, pain with motion, or weakness.  
There was tenderness on the right.  The veteran's posture and 
gait were normal.  There was no gibbus, kyphosis, list, 
lumbar flattening, scoliosis, or reverse lordosis.  Motor 
strength was 5/5 throughout.  There were 10 incapacitating 
episodes for the thoracolumbar region during the past 12 
month period lasting 4 days each.  ROM testing of the 
thoracolumbar spine showed forward flexion to 40 degrees, 
backward extension to 30 degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 30 degrees, 
bilaterally.  X-ray showed discogenic disease.  

Also of record and pertinent to the claim for this time 
period were numerous statements attesting to the veteran's 
back problems ever since his return from service.  The 
veteran was awarded Social Security Administration disability 
benefits due to degenerative disc disease and osteoarthritis.  
These benefits began in May 2002.  

The Board finds that the medical evidence for the period from 
July 22, 2002, to April 14, 2008, shows a lumbar spine 
disability with slight limitation of motion, mild 
intervertebral disc syndrome, and lumbosacral strain with 
characteristic pain on motion.  These clinical manifestations 
are best represented by the currently assigned 10 percent 
rating under the old and interim DCs 5292, 5293, and 5295.  
During the period in question, the veteran did not show the 
criteria that would result in a rating in excess of 10 
percent.  Specifically, clinical findings do not show 
moderate limitation of motion of the lumbar spine; moderate 
recurring intervertebral disc attacks; or muscle spasms on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position; or incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  

As explained before, amendments to the criteria governing the 
evaluation of spine became effective while the veteran's 
appeal was pending.  38 C.F.R. § 4.71a, DCs 5235-5243 (2007).  
The Board will not consider these regulatory amendments prior 
to their effective dates in September 2002 and September 
2003.  38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2007).  The 
amended, or "new", regulations provide that a 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or the combined ROM of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 20 percent rating for intervertebral disc 
syndrome requires evidence of incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  In addition, associated objective 
neurologic abnormalities can be evaluated separately.

In this case, a rating higher than 10 percent is also not 
warranted under the new regulations.  As indicated in the 
above summarization of the relevant medical findings, 
manifestations of the veteran's lumbar spine disorder for the 
period in question simply do not meet the criteria for a 20 
percent rating under the new criteria.  Limitations in ROM 
are overall shown to be slight but with complaints of pain.  
No incapacitating episodes (prior to examination on April 14, 
2008) are indicated.  In addition, the evidence fails to 
establish ankylosis, or demonstrate disability comparable to 
ankylosis.  There is no evidence, and the veteran does not 
contend, that he required bed rest and treatment by a 
physician at any time prior to examination on April 14, 2008.  
These findings rule out the possibility of a higher rating or 
the assignment of separate evaluations for neurologic 
abnormalities.

The evidence supports an evaluation of 10 percent, but no 
higher, for the lumbar spine disability for the period from 
July 22, 2002, to April 14, 2008.  The preponderance of the 
evidence is against a higher initial rating.

Entitlement to an initial rating in excess of 20 percent for 
lumbar disc disease from April 18, 2008.

It is the Board's conclusion that the medical evidence for 
this period warrants the currently assigned 20 percent 
rating, but not a higher evaluation.  As indicated in the 
summarization of the clinical findings, it was as of VA 
examination on April 18, 2008, that the veteran exhibited 
increased severity as there was limitation of flexion of the 
lumbar spine to 40 degrees.  This warrants a 20 percent 
rating pursuant to new ROM regulations in DCs 5235 to 5243.  
It may also be argued that this degree of limitation of 
motion meets the old and interim regulations for moderate 
limitation of ROM pursuant to DC 5292.  Thus, in the recent 
rating action in 2008, the RO assigned an increased rating of 
20 percent as of the date of the exam.  The Board agrees with 
that assessment.  However, the medical evidence does not 
warrant a rating in excess of 20 percent.  The claimant 
simply does not exhibit the manifestations required to meet 
the criteria for a higher rating, to include severe 
limitation of lumbar spine motion or severe intervertebral 
disc syndrome with recurrent attacks.  He does not exhibit 
severe lumbosacral strain with listing, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of 
joint, space, or some of the above with abnormal mobility on 
forced motion.  See old and interim DCs 5292, 5293, and 5295, 
in effect prior to changes made in September 2003.  

Moreover, the Board notes that pursuant to the new DC 
regarding intervertebral disc syndrome, the veteran meets the 
criteria for a 20 percent rating with incapacitating attacks 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  The veteran, however, does 
not show the criteria for a higher rating.  That would 
require incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  See new DC 5235-5243 (2007).  

Final Considerations as to all Claims

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board is unable to identify a reasonable basis 
for granting the veteran's claims for increased ratings for 
the periods discussed above.  




ORDER

Entitlement to an initial rating in excess of 10 percent for 
cervical disc disease effective July 22, 2002, and in excess 
of 20 percent effective April 14, 2008, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral disc disease effective July 22, 2002, and in 
excess of 20 percent effective April 14, 2008, is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


